Citation Nr: 1645427	
Decision Date: 12/05/16    Archive Date: 12/19/16

DOCKET NO.  12-30 999A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen a claim for service connection for bilateral ear disability claimed as perforation of the tympanic membranes and chronic ear infection and otitis media, and if so whether the reopened claim should be granted.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Havelka, Counsel




INTRODUCTION

The Veteran served on active duty from February 1968 to March 1970. 

This case is before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System. 

The reopened claim for service connection is addressed in the REMAND that follows the ORDER section of this decision.


FINDINGS OF FACT

1.  An August 2002 rating decision denied the Veteran's claim to reopen the claim for service connection for bilateral ear disability; the Veteran did not appeal the decision or submit any pertinent evidence within the appeal period.

2.  The evidence received after the expiration of the appeal period includes evidence that is not cumulative or redundant of the evidence previously of record and relates to an unestablished fact necessary to substantiate the claim.


CONCLUSION OF LAW

New and material evidence has been received to reopen the claim of entitlement to service connection for bilateral ear disability claimed as perforation of the tympanic membranes and chronic ear infection and otitis media.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Generally, a claim that has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed. 38 U.S.C.A. §§ 7104 (b), 7105(c) (West 2014).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156 (b).

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156 (a). 

The U. S. Court of Appeals for Veterans Claims (Court) has interpreted the language of 38 C.F.R. § 3.156 (a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening." The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159 (c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993). 

The Veteran has been claiming entitlement to service connection for an ear disorder manifested by perforation of the tympanic membranes and chronic ear infection and otitis media under various theories of entitlement since shortly after his separation from service.  Most recently, service connection for perforation of the tympanic membrane as the residual of otitis media was denied by way of an August 2002 rating decision on the basis that new and material evidence had not been submitted to reopen the claim.  The Veteran did not appeal the decision or submit any additional evidence within the appeal period.  The Veteran filed this claim to reopen in May 2009.  Ultimately, the RO granted service connection for bilateral hearing loss and tinnitus, but continued the denial of service connection for any other ear disorder.

The evidence of record at the time of the August 2002 rating decision included service treatment records from the Veteran's period of active duty, along with post-service private and VA treatment records. 

The evidence received after the expiration of the appeal period includes additional VA and private medical treatment records documenting the Veteran's otology history including a history of hearing loss and recurrent ear infections dating from service to the present, along with post-service ear surgery and the need for continued monitoring and mastoid bowl maintenance.  This evidence is not cumulative or redundant of the evidence previously of record, and relates to an unestablished fact necessary to substantiate the claim.  Accordingly, reopening of the claim for service connection for bilateral ear disability claimed as perforation of the tympanic membranes and chronic ear infection and otitis media is warranted.


ORDER

The Board having determined that new and material evidence has been received, reopening of the claim of entitlement to service connection for bilateral ear disability claimed as perforation of the tympanic membranes and chronic ear infection and otitis media is granted.


REMAND

The Veteran claims entitlement to service connection for perforations of the tympanic membranes, chronic ear infection and otitis media.  Service treatment records reveal that the Veteran was noted to have a healed tympanic membrane perforation on entry examination.  However, service treatment records also show treatment for otitis media during service.  Prior denials of service connection were based on the determination that the claimed condition pre-existed entry in to service.  

The evidence of record does show that the Veteran had a pre-service history of some ear disorder, based on the notations on the entry examination report.  However, the evidence also shows he was treated for otitis media during service and was treated for chronic continuing ear infections dating from shortly after service until ear surgery was required in 1988.  Review of the record also reveals that VA has not obtained an adequate Compensation and Pension examination of the Veteran's ears to address the questions of nexus of the current ear disorder to the otitis media in service, or whether any pre-existing ear disorder was aggravated by service.  The only VA otolaryngology examination of record is dated in 1971 and does not adequately address these questions.  

When VA undertakes to provide an examination or obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

When the medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).   

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding, pertinent treatment records, to include records pertaining to the Veteran's treatment for his ear disorders since the most recent VA treatment records dated in December 2013 were obtained.  These records should be obtained from any VA or non-VA healthcare facility at which the Veteran received care.  If any requested records are not available, such should be reflected in the record and the Veteran notified in accordance with 38 C.F.R. § 3.159 (e).

2.  Once the record is developed to the extent possible, the Veteran should be afforded a VA examination by a physician with sufficient expertise, to determine the nature and etiology of the Veteran's ear disorders at issue in this case.  All pertinent evidence of record must be made available to and reviewed by the examiner, and any indicated studies should be performed.  The examiner is reminded that the Veteran asserted a claim for service connection for an ear disorder very shortly after separating from service in March 1970 and medical records show that he required treatment for continued ear infections throughout the 1970s.

Based on the review of the Veteran's pertinent history and the examination of the Veteran, the examiner should state a medical opinion with respect each ear disorder present during the period of the claim (other than hearing loss and tinnitus) as to whether it is at least as likely as not (i.e., at least 50 percent probable) that the disorder originated during or is otherwise etiologically related to the Veteran's period of active service.  

If the examiner believes that an ear disorder other than a healed tympanic membrane perforation is unrelated to the period of active service and existed prior to entering active service in February 1968, the examiner should state an opinion as to whether the disorder clearly and unmistakably existed prior to that period of active service and clearly and unmistakably did not permanently increase in severity as a result of that period of active service.  

For purposes of the opinions, the examiner should assume that the Veteran is credible. 

The supporting rationale for each opinion expressed must be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed. 

3.  The RO or the AMC should undertake any additional development it determines to be warranted.

4.  Then, the RO or the AMC should readjudicate the Veteran's claim.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be provided a supplemental statement of the case and afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


